DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
proper commas are needed to make the paragraph easier to read: “heated air which is” needs a comma before which such that it is “heated air, which is” and “automobile which is housed” also needs a comma such that it is “automobile, which is housed”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In Paragraphs 0009-0011, and throughout the specifications, the various features of the claimed invention are labeled as first, second, third, fourth, and fifth “invention”. The term is not proper as there is only one invention currently being claimed and these are components or features of the invention. The term invention should be changed to component, feature, or the like.   
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“outlet, which comprise openable” should be corrected to “outlet, which comprises of”.  
“chamber interior temperature” is missing an article “a” such that it is “a chamber interior temperature”. 
“vehicle interior temperature detection” is missing an article “a” such that it is “a vehicle interior temperature detection”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim 1 recites “means for detecting a chamber interior temperature of the treatment chamber” and “vehicle interior temperature detection means for detecting a vehicle interior temperature of the to-be-treated automobile”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large" in claim 1 is a relative term which renders the claim indefinite.  The term "large propeller fan" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification cites that a “fan member 35 is large-sized, having a diameter of, for example, about 1000 mm to 1500 mm” and “large-sized propeller fan having a diameter of about 1000 mm to 1500 mm”. While a range of the diameter dimension is given, it is still indefinite .
Claim 1 recites the limitation "the front side of the fan member" in line 10, “the inside of the treatment chamber” in line 11, “the rear surface” in line 13, and “the flow direction of the heated air” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4, the term “a plurality of treatment chambers” render the claims vague and indefinite since they fail to positively refer back to and further modify the initially recited term “a treatment chamber” in claim 1. It is suggested that the applicant either rewrite claims 3-4 to recite “wherein the treatment chamber further comprises a plurality of treatment chambers…” or rewrite claim 4 to “the plurality of chambers” since it depends upon claim 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Whitley et al. (US 2013/0269239), herein after Whitley in view of Fujimura et al. (WO 2013111336 A1), herein after Fujimura, Hause et al. (US 2010/0311318), herein after Hause, Seward (US 5,696,872), Timbrook (US 2015/0052800), and Van Der Weij (US 2009/0134140).
Regarding claim 1, Whitley teaches (Fig. 7) an automobile high-temperature pest extermination device (Abstract, system to kill pests with heat and is capable to be used for an automobile) for applying, for a predetermined interval (Abstract, for a length of time), comprising:
a treatment chamber (heat chamber 1) including an inlet and an outlet (opening by 20’ can be an inlet and an outlet), in which heated air which has been heated to a pest extermination temperature is applied to an enclosed space (¶0024, heated air at a temperature lethal to pets is applied to the enclosed space of treatment chamber 1) in which a to-be-treated automobile is self-propelled and accommodated (chamber 1 is capable of accommodating a self-propelled automobile), 
a circulation fan device (fans 76, 78, 80) arranged in the treatment chamber, and including a suction part (front of the fans), a discharge part (back of the fans), and a fan member (propellers of the fans), and the front side of the fan member being which is oriented toward the inside of the treatment chamber (front of the fans are oriented towards the inside of the treatment chamber 1), the circulation fan device (76, 78, 80) being configured so that air in the treatment chamber is suctioned from the front side thereof via the suction part (an internal property of a fan is that air is suctioned into the front side of the fan when the propellers rotate), a heating member (heaters 72, 74), and
a chamber interior temperature detection means for detecting a chamber interior temperature of the treatment chamber (temperature monitoring devices 82, 84, 86), vehicle interior temperature detection means for detecting a vehicle interior temperature 
Whitley does not appear to teach of including an inlet and an outlet which comprise of openable and closable door parts, the fan member comprising a large propeller fan having a diameter in the range of 1000 mm to 1500 mm, and the suctioned air is discharged in both side directions via the discharge part on the rear surface of the fan member, a heating member provided in the discharge part of the circulation fan device to heat discharged air, a rectification member for adjusting, in the horizontal direction, the flow direction of the heated air delivered into the chamber via the heating member and
heating temperature control means for controlling a heating temperature of air discharged from the circulation fan device and a treatment time based on the chamber interior temperature detection means and the vehicle interior temperature detection means.
	Fujimura is in the field of heating chambers and teaches (Fig. 2) of an inlet (inlet door unit 1A) and an outlet (outlet door unit 1B) which comprise of openable and closable door parts (door units have openable and closable door parts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Fujimura to have an inlet and outlet with openable and closable door parts in order to easily load objects and offload objects from the chamber. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Hause to have a propeller having a diameter in the range of 1000 mm to 1500 mm in order to propel a large amount of heat and air around the chamber. It should be noted that the propeller size as claimed does not show criticality as disclosed in the specifications or the drawings. 
	Seward is in the field of heated chambers and teaches (Fig. 1) of the suctioned air (white headed arrows 39 pointing to fan 20) is discharged in both side directions (arrows 40) via the discharge part on the rear surface of the fan member (air leaves from the rear surface of the fan member 20), a heating member (air heating coils 26) provided in the discharge part of the circulation fan device to heat discharged air (heating members 26 are in the discharge part of the circulation fan to heat discharge air), and heating temperature control means (thermostat and fan control unit 28) for controlling a heating temperature of air discharged from the circulation fan device based on the chamber interior temperature detection means (Col. 4 lines 53-67, control means 28 controls the heating members 26 and maintaining the temperature at a desired set point based on temperature detection means 28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Seward to have the suctioned air discharged in both side directions of via the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Seward to have a heating member provided in the discharge part of the circulation fan device to heat discharged air in order to heat the discharged air as it moves to the rest of the chamber so that the chamber is heated up. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Seward to have a control means for heating the air discharged from the circulation fan in order to control the temperature being circulated in the chamber. 
Timbrook is in the field of pest control with heat and teaches (Fig. 2) of controlling a heating temperature of air and a treatment time based on the chamber interior temperature detection means (¶0017, applying a radiant heat from the system for a time period set by and controlled via a control unit, wherein the time period is great enough to kill the parasites and parasitic insects in the contaminated area and, ¶0023, is based on temperature detected by temperature probe 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Timbrook to also have the controller unit control the treatment time based on the chamber interior temperature detection means in order to set a time period in which it is great enough to kill the insects in the contaminated area as motivated by Timbrook. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Van Der Weij to have a rectification member for adjusting heated air coming in the horizontal direction into the chamber in order to have even distribution of heated air throughout the interior of the heating chamber so as to effectively exterminate the pests by reaching all parts of the object to be treated. 
	
Regarding claim 3, Whitley as modified teaches of the invention in claim 1, but does not appear to teach wherein a plurality of treatment chambers are connected in series as a connectable treatment unit so as to house a plurality of to-be-treated automobiles therein.
Fujimura is in the field of heating chambers and teaches (Fig. 1) of wherein a plurality of treatment chambers (units 1U) are connected in series as a connectable treatment unit so as to house a plurality of to-be-treated automobiles therein (Abstract, chambers 1U are linked together in series and is capable to house a plurality of to-be-treated automobiles therein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings 

Regarding claim 4, Whitley as modified teaches of the invention in claim 3, but does not appear to teach wherein a plurality of the treatment chambers, which are connected in series, are arranged in parallel rows.
Fujimura is in the field of heating chambers and teaches (Fig. 1) of wherein a plurality of the treatment chambers (1U), which are connected in series, are arranged in parallel rows (Abstract, treatment chambers 1U are connected in series and can be arranged in parallel rows next to each other). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Whitley to incorporate the teachings of Fujimura to have the treatment chambers also arranged in parallel rows in order to neatly arrange the treatment chambers in a compact space. 

Regarding claim 5, Whitley as modified teaches of the invention in claim 3, but does not appear to teach of comprising a centralized management part for collectively managing the operations of the plurality of treatment chambers.
Fujimura is in the field of heating chambers and teaches (Fig. 1) of a centralized management part for collectively managing the operations of the plurality of treatment chambers (control unit 60 controls the operation of each unit 1U). 


Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647